Case: 18-40451      Document: 00514882449         Page: 1    Date Filed: 03/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-40451
                                                                                FILED
                                                                          March 21, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORDAN BALLARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CR-77-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jordan Ballard appeals his sentence for being a felon in possession of a
firearm. Ballard contends that the district court erred in applying the first
degree murder guideline, U.S.S.G. § 2A1.1, pursuant to U.S.S.G. § 2K2.1’s
cross-reference provision, resulting in a guideline range that was restricted to
the maximum statutory prison term of 120 months. He maintains that the
evidence at the sentencing hearing, at most, supported a finding of voluntary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40451     Document: 00514882449       Page: 2   Date Filed: 03/21/2019


                                   No. 18-40451

manslaughter, which would have called for a guideline range of 78 to 97
months of imprisonment.
      In light of the evidence introduced at the sentencing hearing and the fact
that this court defers to a district court’s credibility determinations, the district
court’s finding that Ballard was lying in wait and formed a conscious choice to
shoot the victim is plausible in light of the record as a whole. See 18 U.S.C.
§ 1111(a); United States v. Cisneros-Gutierrez, 517 F.3d 751, 764-65 (5th Cir.
2008); United States v. Alaniz-Alaniz, 38 F.3d 788, 791 (5th Cir. 1994).
Accordingly, the district court did not err in applying the homicide cross-
reference of Section 2K2.1(c) and the first degree murder guideline of Section
2A1.1. The judgment of the district court is therefore AFFIRMED.




                                         2